DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 03/10/2021.
Applicant’s cancelation of claims 2-14, 16-19, 23, 25-37, and 40-42 is acknowledged and require no further examining.  Claims 1, 15, 20-22, 24, and 38-39 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the means for restricting in claim 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, 20-22, 24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over reference Nagai (5463851) in view of references Cully et al. (2015/0140190) and Saylor (4215524).
Regarding claim 1, Nagai disclose a process for packaging a viscous product in a clipless package, the process comprising the steps of:
forwarding a flat film (1120’) from a rollstock, the flat film (1120’) having a first lateral edge and a second lateral edge;
passing the flat film over a forming collar (3) to configure the film into a tubing;
heat sealing together first and second edge portions of the flat film (1120’) with a longitudinal heat sealer (4) to form a longitudinally sealed tubing (20), 
the first and second portions being along the first and second lateral edges, respectively, with a forming collar (3) having a first passageway therethrough;

heat sealing across the longitudinally sealed film (20) with a transverse heat sealer (11), to make a package bottom transverse heat seal;
pumping the viscous product (A) through a supply pipe (1) extending through the first passageway, 
the supply pipe (1) having a downstream end inside the longitudinally sealed film tubing, 
the viscous product (A) emerging form the downstream end of the supply pipe (1) and into the longitudinally sealed film tubing (20);
filing a portion of the longitudinally sealed film tubing (20) with the viscous product (A) during the pumping of the viscous product (A) into the longitudinally sealed film tubing (20), 
the viscous product (A) filling the tubing above the package bottom transverse heat seal to a point upstream of the downstream end of the supply pipe (1) so that the downstream end of the supply pipe (1) submerged in the viscous product in order to minimize trapped air within the viscous product (A) inside the film tubing;
squeezing a filled portion of the longitudinally sealed film tubing (20) with a pair of squeezing rollers (7), 
the squeezing rollers (7) being movable toward and away from the viscous product-filled tubing, 

the squeeze rollers (7) being moved toward and contacting the outer surface of a meat- filled portion of the tubing (20) and squeezing the viscous product-filled tubing into a lay-flat configuration with no viscous product (A) between the lay-flat sides of the tubing where the squeeze rollers are in nip relationship, 
the squeeze rollers separating the viscous product into a package portion of viscous product downstream of the squeeze rollers, and a supply portion of viscous product upstream of the squeeze rollers;
forwarding the tubing (20) while the squeeze rollers (7) are in nip relationship with the tubing (20) in lay-flat configuration between the squeeze rollers (7), to provide a portion of the tubing (20) in lay-flat configuration below the squeeze rollers (7) but above a package portion of viscous product which is in contact with the first transverse heat seal (11);
making a second transverse heat seal and a third transverse heat seal in the portion of the tubing (20) in lay-flat configuration below the squeeze rollers but above the package portion of viscous product in the portion of the tubing below the squeeze rollers (7); 
making a transverse cut across the tubing (20) between the second transverse heat seal and the third transverse heat seal, thereby 
moving the squeeze rollers (7) away from the film tubing, with the supply portion of viscous product moving toward and contacting the third heat seal, with the supply portion of the viscous product being replenished by pumping additional viscous product through the supply pipe (1); 
repeating a cycle of steps (F) through (M) in the making of a second package and the preparation of a third package.
(Figure 6, 9a-9i and Column 1 lines 7-11, Column 6 lines 25-39, 56-67, Column 7 lines 52-66)
However, Nagai does not explicitly disclose a viscous meat product having a viscosity ≥100,000 centipoise and does not disclose the step of restricting upstream movement of the viscous product with a first restriction roller and a second restriction roller, wherein the first and second restriction roller have a section of reduced diameter, and wherein the restriction rollers are movable along an opening in the frame.
Cully et al. discloses a need to process for packaging viscous meat product having a viscosity more than 100,000 centipoises (cps). (Page 1 paragraph 3, 5, Page 3 paragraph 63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the viscous product of Nagai to package meat product having a viscosity more than 100,000 centipoises, since such a modification would fulfill the need to package the processed meat product, thereby making the overall method more desirable.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of Nagai by incorporating the step of pinching the film tube between a pair of rollers while allowing a supply pipe to extend between the pair of rollers as taught by Saylor, since such a modification would further help index the film tube pasted the supply pipe, thereby making the overall method more reliable.
When incorporating the pair of rollers, the area of the tube pinch between the pair of rollers is interpreted to be reduced due to being pinch by the pair of rollers.  Since the area of the tube pinch between the pair of rollers is reduced, the viscous meat product is interpreted to be restricted from moving upstream of the pair of rollers.  Therefore, Nagai modified by Saylor is interpreted to disclose the step of restricting upstream movement of the product at a point upstream of the downsteam end of the supply pipe but downstream of the longitudinal heat sealer.
Regarding claim 15, Nagai modified by Cully et al. and Saylor disclose the film tubing travels vertically downward from the forming collar (Nagai – 3) during packaging of the viscous product. (Nagai – Figure 6)
Regarding claim 20, Nagai modified by Cully et al. and Saylor disclose the downstream end of the supply pipe (Nagai – 1) remains submerged in the viscous product (Nagai – A). (Nagai – Figure 9a-9i)
Regarding claim 21, Nagai disclose the squeeze rolls (7) rotate when the tubular film moves downwardly and the squeeze rolls (7) are deactivated when stopping the tubular film. (Column 7 lines 59-62, Column 8 lines 1-3)
Therefore, Nagai modified by Cully et al. and Saylor is interpreted to disclose the rotation of at least one of the squeeze roller is powered.
Regarding claim 22, Nagai modified by Cully et al. and Saylor disclose the viscous meat product has a viscosity of from 100,000 centipoise to 5,000,000 centipoise at standard conditions and the viscous meat product is ground meat. (Cully et al. – Page 3 paragraph 63)
Regarding claim 24, Nagai disclose an apparatus for packaging a product (A), the apparatus comprising:
a forming collar (3) for configuring a flat film (1120’) into a tubing configuration, the forming collar (3) providing a first passageway therethrough; 
a longitudinal heat sealer (4) for making a longitudinal seal of the flat film (1120’) to itself while the flat film (1120’) is in the tubing configuration, to form a longitudinally sealed tubing (20); 

a transverse heat sealer (11) for making a package transverse seal; 
a transverse tubing cutter (13);
a supply pipe (1) for pumping viscous product (A) into the sealed tubing (20), 
the supply pipe (1) extending through the first passageway and the second passageway, 
the supply pipe (1) having an open downstream end;
a pair of squeeze rollers (7) transverse to the sealed tubing, 
the squeeze rollers (7) being moveable toward and away from the tubing, 
the squeeze rollers (7) being downstream of the downstream end of the supply pipe (1) and upstream of the transverse heat sealer (11), 
the squeeze rollers (7) being movable into nip relationship with one another with the longitudinally sealed tubing (20) therebetween.
(Figure 6, 9a-9i and Column 1 lines 7-11, Column 6 lines 25-39, 56-67, Column 7 lines 52-66)
However, Nagai does not explicitly disclose a viscous meat product having a viscosity ≥100,000 centipoise and does not disclose an upper transverse heat sealer, a lower transverse heat sealer, and a means for restricting upstream movement of the viscous product comprising a first restriction roller and a second restriction roller, 
It would have been obvious to the person of ordinary skill in the art to have an upper transverse heat sealer and a lower transverse heat sealer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. [MPEP 2144.04 (VI-B)]  The person of ordinary skill in the art would be motivated to duplicate the heat sealer because such a modification would allow multiple transverse seals.
Therefore, it would have been prima facie obvious to modify Nagai to obtain the invention as specified in claim 24 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Cully et al. discloses a need to process for packaging viscous meat product having a viscosity more than 100,000 centipoises (cps). (Page 1 paragraph 3, 5, Page 3 paragraph 63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the viscous product of Nagai to package meat product having a viscosity more than 100,000 centipoises, since such a modification would fulfill the need to package the processed meat product, thereby making the overall apparatus more desirable.
Saylor disclose a pair of rollers (30, 32) situated on a frame (12), wherein the pair of rollers (30, 32) comprise a section of reduced diameter, wherein the pair of rollers (30, 32) are configured to pinch a film tube (24, 26) between the pair of rollers (30, 32) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Nagai by incorporating the pair of rollers pinching the film tube as taught by Saylor, since such a modification would further help index the film tube pasted the supply pipe, thereby making the overall method more reliable.
When incorporating the pair of rollers, the area of the tube pinch between the pair of rollers is interpreted to be reduced due to being pinch by the pair of rollers.  Since the area of the tube pinch between the pair of rollers is reduced, the viscous meat product is interpreted to be restricted from moving upstream of the pair of rollers.  Therefore, Nagai modified by Saylor is interpreted to disclose a means for restricting upstream movement of the product at a point upstream of the downsteam end of the supply pipe but downstream of the longitudinal heat sealer.
Regarding claim 38, Nagai modified by Cully et al. and Saylor disclose the apparatus is designed for downward vertical movement of the film (Nagai – 1120’) as it is longitudinally sealed, filled with viscous product (Nagai – A), and transversely sealed. (Nagai – Figure 6)

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over reference Nagai (5463851) in view of references Cully et al. (2015/0140190) and Saylor (4215524) as applied to claim 24 above, and further in view of reference Puccetti et al. (4079662).
Regarding claim 39, Nagai modified by Cully et al. and Saylor disclose the claimed invention as stated above but do not disclose the apparatus is designed for horizontal movement of the film.
Puccetti et al. disclose that it is customarily to have the film tubing travel vertically, but it is known in the art to have the film tubing travel horizontally. (Column 1 lines 65-68)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Nagai by having the film tubing travel horizontally since column 1 lines 65-68 of Puccentti et al. states horizontal orientation is better for certain products.

Response to Arguments
The Amendments filed on 03/10/2021 have been entered.  Applicant’s cancelation of claims 2-14, 16-19, 23, 25-37, and 40-42 is acknowledged and require no further examining.  Claims 1, 15, 20-22, 24, and 38-39 are pending in the application.

In response to the arguments of the objections toward the Drawings, in view of the amended Drawings, Examiner withdraws the Drawing objections.



In response to the arguments of the rejections under 35 U.S.C. 103 with reference Nagai (5463851) modified by references Cully et al. (2015/0140190), Tsuruta (7546722), and Cerveny et al. (2012/0168025), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Saylor (4215524).
Applicant states:
While Cully is relied on in the Office Action dated December 10, 2020, to teach high viscosity products, Cully does not recognize challenges of packaging viscous products to reduce air pockets and achieve a consistent weight from package to package.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Nagai is relied upon for the teaching of an apparatus for packaging a product, said apparatus comprising: a collar; a longitudinal heat seal; a pair of power wheels; a transverse heat sealer; a transverse cutter; a supply pipe; and a pair of squeeze rollers.  Saylor is relied upon for the teaching of a pair of rollers are configured to pinch a film tube between the pair of rollers while allowing a supply pipe to extend within the film tube both upstream and downstream of the pair of rollers.  Since the area of the tube pinch between the pair of rollers is reduced, the product is interpreted to be restricted from moving upstream of the pair of rollers.  
Therefore, since the Nagai modified by Saylor disclose the structural features of the claim, Nagai modified by Saylor is interpreted to capable of packaging the viscous meat product having a viscosity more than 100,000 centipoises (cps).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 21, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731